DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 03/25/2022 have been entered. Claims 1-2, 5-7, 9-13, and 15 are now pending in the application. Claims 3-4, 8, and 14 have been cancelled. New claim 15 has been added. Applicant’s amendments to the claims and specification have overcome every objection, and every 112(a), 112(b), and 112(f) rejection presented in the non-final Office action mailed on 10/26/2021. 
Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New claim 15 stands rejected for at least the reasons set forth below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20110166491 A1 to Sankai (hereinafter “Sankai 1”).
Regarding claim 15, Sankai 1 discloses a biological activity detection apparatus comprising (Sankai 1 at Figs. 1A & 1B; Paragraph 0001 “present invention relates to biological signal measuring wearing devices”): 5Application No. 16/327,806Attorney Docket No. 124512-0015US01 
	a periarticular detection unit that detects a periarticular physical quantity around a joint in association with a limb motion of a subject on a basis of an output signal from a drive unit (Fig. 9 bioelectric potential sensor 90 (EMGhip); Paragraph 0140 discloses the bioelectric potential sensor is paired with their respective electrode parts and configured to detect motion of particular muscles at a particular joint) that actively drives or is passively driven in conjunction with the limb motion of the subject (Fig. 9 driving motors 82, 83; Paragraph 0136; Any one of 82 or 83 are hip drive units); 
	a biological signal detection unit that is located at each of a body surface site of the subject with reference to the joint and a desired site other than the body surface site with reference to the joint and includes an electrode group for detecting a biological signal of the subject (Fig. 1A & 1B wearing body device body 11-2 houses the biological signal detection units located at the body surface, right-side electrode parts 12-3a & left-side electrode parts 12-4a; Electrodes 12-3a and 12-4a have detection sites both at the hip and below the hip (on the quadriceps) which relay information about the hip joint); 
	a biological signal processing unit that acquires a myogenic potential signal associated with muscle activities of the subject and a neural transmission signal to cause a motion of a musculoskeletal system of the subject from the biological signal acquired by the biological signal detection unit (Sankai 1 at Paragraph 0003 “This motion assisting apparatus is so operable as to detect a biological signal generated at the time of generating muscular strength in response to a signal from the brain (for example, a surface electro myogram/myoelectricity or the like) and to provide an assisting force from a drive source (for example, an electrically-driven drive motor or the like) based on this detection signal.” Furthermore, any device that utilizes signal from electrodes to control an assist device or an exoskeleton would inherently have a biological processing unit)); and 
	a status quantification unit that converts an activity status of the musculoskeletal system and/or a transmission status of a peripheral nervous system around the joint into quantitative musculoskeletal system data and/or nervous system data and converts a transmission status of either one or both of a central nervous system and the peripheral nervous system around the desired site into quantitative nervous system data on the basis of either one or both of the physical quantity acquired from the periarticular detection unit and the myogenic potential signal, and the neural transmission signal which are acquired from the biological signal processing unit (Fig. 1A & 1B Measuring devices 13-1 & 13-2, display part 60, controller 67; Paragraphs 0064, 0065, and 0115 discloses the measuring devices receive biological signals transmitted from the electrode parts (electrode part 12-3a is the biological signal detection unit and EMGhip 90 is the periarticular detection unit) and then the controller further converts the biological signals into a [quantitative] format that is shown on a computer display or fed to an output unit such as a printer; Examiner notes that electrode information would naturally encompass musculoskeletal system data and central nervous system/peripheral nervous system data as these types of data can be associated with any type of nerve activity in the leg region; Lastly examiner notes that if peripheral nervous system data (i.e. data from nerves in the leg) will also be central nervous system data as the nerves in the legs are connected to the nerves in both the spine and brain).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US20110166491 A1 to Sankai (hereinafter “Sankai 1”) in view of JP2012161375 A to Sankai (hereinafter “Sankai 2”).
Regarding claim 1, Sankai 1 discloses a biological activity detection apparatus comprising (Figs.
1A & 1B; Paragraph 0001 “present invention relates to biological signal measuring wearing devices”):	a periarticular detection unit that detects a periarticular physical quantity around a joint in association with the limb motion of the subject on the basis of an output signal from the drive unit that actively drives or is passively driven in conjunction with the limb motion of the subject (Fig. 9 bioelectric potential sensor 90 (EMGhip); Fig. 9 driving motors 82, 83; Paragraph 0136; Any one of 82 or 83 are hip drive units; Paragraph 0140 discloses the bioelectric potential sensor is paired with their respective electrode parts and configured to detect motion of particular)
	a biological signal processing unit that acquires a myogenic potential signal associated with muscle activities of the subject and a neural transmission signal to cause a motion of a musculoskeletal system of the subject from the biological signal acquired by the biological signal detection unit (Paragraph 0003 “This motion assisting apparatus is so operable as to detect a biological signal generated at the time of generating muscular strength in response to a signal from the brain (for example, a surface electro myogram/myoelectricity or the like) and to provide an assisting force from a drive source (for example, an electrically-driven drive motor or the like) based on this detection signal.” Furthermore, any device that utilizes signals from electrodes to control an assist device or an exoskeleton would inherently have a biological processing unit); and
	a status quantification unit that converts an activity status of the musculoskeletal system and/or a transmission status of a peripheral nervous system around the joint into quantitative musculoskeletal system data and/or nervous system data (Fig. 1A & 1B Measuring devices 13-1 and 13-2, display part 60, controller 67; Paragraphs 0064, 0065, and 0115 disclose the measuring devices receive biological signals transmitted from the electrode parts (electrode part 12-3a is the biological signal detection unit and EMGhip 90 is the periarticular detection unit) and then the controller further converts the biological signals into a [quantitative] format that is shown on a computer display or fed to an output unit such as a printer.)
	Sankai 1 does not explicitly disclose wherein a brain activity measurement unit that is mounted on a head of the subject and measures a brain wave and a cerebral blood flow in a measured area of the head and a status quantification unit converts a transmission status of a central nervous system around the head based on measurement data of the brain wave and the cerebral blood flow, which are acquired from the brain activity measurement unit, into quantitative nervous system data. However, Sankai 2 demonstrates it was known in the art before the effective filing date of the claimed invention to use a brain activity measurement system which transmits information about the user’s brain waves and cerebral blood flow into quantitative data (Fig. 1 brain activity measuring system 10, control device 40; Paragraph 0013 “The control unit measures blood flow and brain waves in each region; Paragraph 0160 discloses the data about blood flow is displayed on display unit 24, Paragraph 0071 discloses quantitative data is extracted from the display unit in the form of average values, Examiner interprets numerical blood flow data to be quantitative data).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the biological signal detection system of Sankai 1 with a brain activity measurement unit which is capable of transmitting quantitative data about brain wave and cerebral blood flow, as taught by Sankai 2, in order to provide biosignal data regarding the brain (Paragraph 00160). 
Regarding claim 2, Sankai 1 in view of Sankai 2 discloses the biological activity detection apparatus of claim 1, and Sankai 1 further discloses wherein and further discloses a motion measurement unit that measures the limb motion of the subject directly from the limb itself or indirectly from outside, wherein the periarticular detection unit detects the periarticular physical quantity in association with the limb motion of the subject together with or instead of the output signal from the drive unit (Fig. 12 window 118b; Paragraph 0163 discloses that motion capture may occur via video camera, the video camera tracking the movement of the user is taken to be the motion measurement unit. The EMGhip 90 maintains its normal detection function while the camera gathers data.)
Regarding claim 7, Sankai 1 in view of Sankai 2 discloses the apparatus of claim 1, but Sankai 1 does not explicitly disclose a stimulus imparting unit that is located corresponding to the electrode group of the biological signal detection unit and includes terminal groups to impart physical stimuli to a body surface of the subject; and a stimulus control unit that controls each of the terminal groups of the stimulus imparting unit, wherein the status quantification unit also reflects a stimuli-imparted result by the stimulus imparting unit in either one or both of the musculoskeletal system data and the nervous system data. However, Sankai 2 demonstrates that it was known in the art before the effective filing date of the claimed invention to use a stimulus imparting unit to impart stimulus at a user’s body surface and a stimulus control unit which can adjust a pattern or time of the stimuli provided until a biological signal is detected (Fig. 21 stimulus imparting unit 500, stimulus imparting units 520, control unit 540, display unit 24, control device 40, communication unit 570; Paragraph 0156 discloses control unit 540 manages the communication unit 570; Paragraph 0157 discloses the communication unit 570 transmits and receives data from blood flow measurement device 20; Paragraph 0159 discloses blood flow measuring device 20 detects responses to stimulus from stimulus applying unit. Paragraph 0159 also discloses stimulus is sequentially applied until a change of blood flow in the brain is recognized; Examiner notes that sequential stimulation is taken to be variance of a pattern of the stimuli; Paragraph 0163 discloses stimulation applied causes a change in the brain waves displayed on the display unit).
	Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further
include a stimulus imparting unit that has its information converted by a control device and displayed on
a display unit, as taught by Sankai 2, in order to recognize when the patient senses the stimulation as evidenced by a change in blood flow in the brain (Paragraphs 0159, 0160, and 163 of machine translation).
Regarding claim 10, Sankai 1 in view of Sankai 2 discloses the apparatus of claim 1, but Sankai 1 does not disclose a processor that detects physiological information of the subject, wherein the status quantification unit also reflects the physiological information, which is acquired from the physiological information detection unit, in the musculoskeletal system data and/or the nervous system data. However, Sankai 2 demonstrates it was known in the art before the effective filing date of the claimed invention to use a blood flow measurement device and a display device which displays the blood flow information (Fig. 1 blood flow measurement device 20, control device 40, Fig. 2 display unit 24; Paragraph 0159 discloses the blood flow measuring device has its information displayed on the display unit; Applicant regards “physiological information” to be blood pressure (Specification at Paragraph 0053).)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1
to further include a blood flow measurement device that has its information converted by a control
device and displayed on a display unit, as taught by Sankai 2, in order to provide a user/medical experts
with information about the patient’s brain activity state (Fig. 1 blood flow measurement device 20, Fig. 2
display unit 24, control device 40; Paragraphs 0070, 0159, & 0160). 
Regarding claim 13, Sankai 1 in view of Sankai 2 discloses the biological activity detection apparatus of claim 1, and Sankai 1 further discloses a signal processing unit that is provided in the biological activity detection apparatus, acquires the musculoskeletal system data and/or the nervous system data from the status quantification unit, and transmits the musculoskeletal system data and/or the nervous system data (Paragraph 0003 “This motion assisting apparatus is so operable as to detect a biological signal generated at the time of generating muscular strength in response to a signal from the brain (for example, a surface electro myogram/myoelectricity or the like) and to provide an assisting force from a drive source (for example, an electrically-driven drive motor or the like) based on this detection signal.” Furthermore, any device that utilizes signals from electrodes to control an assist device or an exoskeleton would inherently have a biological processing unit); and
	a data terminal device that is provided separately from the biological activity detection apparatus, receives the musculoskeletal system data and/or the nervous system data which are transmitted from the signal processing unit, and transmits the musculoskeletal system data and/or
the nervous system data to a management server via a communication line (Paragraph
0060 discloses Measuring device 13-2 may communicate with measuring device 13-1 via wired or radio communications. If the communication is radio, then the device would be separate from the biological signal measuring wearing devices 10-1 and 10-2. Paragraph 0066 further discloses that the information from measuring device 13-1 may be transmitted to an external server through a communication part. The external server is taken to be the management server and as was states in paragraph 0060 the
transfer of information may occur via a wired connection.); wherein the signal processing unit acquires diagnosis information based on the musculoskeletal system data and/or the nervous system data which are read from the management server via the data terminal device, and wherein the status quantification unit also reflects the diagnosis information in either one or both of the musculoskeletal system data and the nervous system data (Filters 62-1 through 62-n achieve signal processing (Paragraph 0120); Controller 71-1 through 71-n acquires and stores biological signals processed by the filters which may be used as diagnosis data, and Paragraph 0066 discloses measuring devices 13-1 and 13-2 may transmit biological signal data back and forth with an external server; See Figure 8 generally for communication path; The filters, controller, measuring devices, and external server are in communication, thus the filters and controller are capable of receiving biological signal data from the management server; Measuring devices 13-1 and 13-2 collects biological signal data which is considered diagnosis information; Examiner notes that Specification at Paragraph 0054 discloses the musculoskeletal data and nervous system data constitute diagnosis information, thus data collected by Sankai 1 qualifies as diagnosis information as defined by Applicant).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai 1 in view of Sankai 2, as applied to claim 1 above, and in further view of US20100280628 A1 to Sankai (hereinafter “Sankai 3”).
Regarding claim 5, Sankai 1 in view Sankai 2 discloses the apparatus of claim 1, but does not disclose wherein a processor that is configured to generate a command signal for causing the drive unit to generate motive power according to an intention of the subject based on the biological signal acquired from the biological signal detection unit, and wherein the processor that is configured to generate an electric current according to each corresponding biological signal based on the command signal and supplies the generated electric current to the drive unit, wherein the status quantification unit also reflects a driving state of the drive unit in the musculoskeletal system data and/or the nervous system data. However, Sankai 3 demonstrates it was known in the art before the effective filing date of the claimed invention to use a voluntary control unit that generates a command signal and electric current according to an intention of a user based on biological signal acquired from the biological signal detection unit,  (Fig. 3 optional control unit 4; Paragraph 0016 “An optional control unit generating a command signal for causing the actuator to generate power according to a wearer's intention by using the nerve transfer signal and the myoelectricity signal which are acquired by the biosignal processing unit”. Optional is taken to mean voluntary, because there is a choice in its use).; Fig. 9 Driving current generating unit 5; Paragraph 0016 “a driving current generating unit generating a current according to the nerve transfer signal and a current according to the myoelectricity signal, respectively, based on the command signal generated by the optional control unit, to supply the respective currents to the actuator.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include the optional control unit and current generating unit, as taught by Sankai 3, in order to provide to generate the power according to the wearer's intention (Fig. 3 optional control unit 4; Paragraphs 0016, 0033, & 0103). 
Regarding claim 6, Sankai 1 in view of Sankai 2 discloses the biological detection apparatus of claim 5, but does not disclose a gravity center detecting unit that detects a gravity center position of the subject, and a walking state recognition unit that recognizes a walking state of the subject on the basis of the driving state of the drive unit and the gravity center position detected by the gravity center detecting unit, wherein the status quantification unit also reflects a recognition result of the subject's walking state, which is acquired from the walking state recognition unit, in the musculoskeletal system data and/or the nervous system data. However, Sankai 3 demonstrates it was known in the art before the effective filing date of the claimed invention to use a gravity center detecting unit (Fig. 1 barycenter sensor 222; Paragraphs 0091 & 0126) and a walking state recognition unit that recognizes a walking state of the subject (Fig. 9 physical quantity sensor 13, database 6; Paragraph 0127 discloses the physical quantity sensor detects rotation angle and angular velocity of each joint, the walking speed and acceleration, posture and movement of the center of gravity. Taking these variables together, the physical quantity sensor 13 detects a walking state of a user when compared to the standard walking states stored in the memory of database 6.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1 to further include a gravity center detecting unit and a physical quantity sensor, as taught by Sankai 3, in order to provide comparative information about the user’s walking pattern compared to a stored, standard walking pattern (Fig. 9 physical quantity sensor 13; Paragraphs 0127 and 0130).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sankai 1 in view of Sankai 2 as applied to claim 1 above, and further in view of US10638927 to Beard et al. (hereinafter “Beard”).
Regarding claim 9, Sankai 1 in view of Sankai 2 discloses the apparatus of claim 1, but does not disclose a processor that generates a two-dimensional or three-dimensional body map image that represents at least one or more of the activity status of the musculoskeletal system and the
transmission status of the central nervous system and the peripheral nervous system on the basis of
either one or both of the musculoskeletal system data and the nervous system data. However, Beard
demonstrates it was known in the art before the effective filing date of the claimed invention to use a
map generation unit that generates a three-dimensional body map image that represents activity status
of the musculoskeletal system on the basis of pressure point data (Figs. 3A & 3B pressure maps 300,
310; Fig. 15 3D modeling server 106, modeling database 104; Col. 9 lines 1–3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1
to further include a modeling server, as taught by Beard, in order to provide diagnostic pressure
information about the patient, such as low and high areas of pressure (Figs. 3A & 3B pressure maps 300,
310; Fig. 15 3D modeling server 106, modeling database 104; Col. 9 lines 1–3, lines 51–56).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sankai 1 in view of Sankai 2  as applied to claim 1 above, and further in view of US20150112712 A1 to Murakami (hereinafter “Murakami”).
Regarding claim 11, Sankai 1 in view of Sankai 2 discloses the apparatus of claim 1, but does not disclose a processor that detects living information representing daily behaviors of the subject, wherein the status quantification unit also reflects the living information, which is acquired from the living information detection unit, in the musculoskeletal system data and/or the nervous system data. However, Murakami demonstrates it was known in the art before the effective filing date of the claimed invention to use a living behavior identification unit (Fig. 2 image processing unit 5, output unit 6, Paragraph 0018 discloses information is displayed on the output unit; Paragraph 0015 discloses a living behavior identification unit that functions based on historical data gathered from the user. Applicant defines living information to encompass “behavior history” (Specification at Paragraph 0053).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1
to further include a living behavior identification unit that has its information converted by a processing
unit and displayed on an output unit, as taught by Murakami, in order to learn a living behavior affecting
the blood circulation state and effectively support healthcare (Fig. 2 output unit 6, Paragraphs 0015,
0018, & 0051).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sankai 1 in view of Sankai 2 as applied to claim 1 above, and further in view of US9186479 B1 to Franceschetti et al. (hereinafter “Franceschetti”).
Regarding claim 12, Sankai 1 in view of Sankai 2 discloses the apparatus of claim 1, but does not disclose a processor that detects appearance acquisition information representing a body reaction of the subject, wherein the status quantification unit also reflects the appearance acquisition information, which is acquired from the processor, in the musculoskeletal system data and/or the nervous system data. However, Franceschetti demonstrates it was known in the art before the effective filing date of the claimed invention to use a unit that stores information about biological signals comprising appearance information of the user and displays them (Fig. 11 processor 1100, user sensors 1140, 1150; Fig. 13
discloses process of obtaining a history of biological signals; Fig. 19 computer system 1900 discloses a
video display and a control device; Col. 13 lines 57–65 discloses capturing motion history of the user,
which is taken to mean leg-lifting motion and/or body motion reactions. Applicant discloses that
physiological information may be leg-lifting motions or body motion reactions (Specification at
Paragraph 0053).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the biological signal measuring wearing device of Sankai 1
to further include the sensors that have its information converted by a control device and displayed on a
display unit, as taught by Franceschetti, in order to compare stored patient biosignals with new data to
warn the user/patient of potential future medical events such as a seizure or heart disease (Fig. 11
processor 1100, user sensors 1140, 1150; Fig. 19 computer system 1900; Col. 9 lines 31–38; Col. 13 lines
20–21, 57–65; Col. 14 lines 29–30, 40–43; Col. 16 lines 6–9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding wearable biological signal detection processors and suits: US-20170360360-A1 to Alqurashi; US-20170164893-A1 to Narayan; US-20170347906-A1 to Intrator; US-20150313496-A1 to Connor; US-20150282760-A1 to Badower; US-20080306397-A1 to Bonmassar; US-20160015289-A1 to Simon; US-20160022167-A1 to Simon; US-20080294033-A1 to Yamazaki; US-20150224013-A1 to Kwon; US-20160242987-A1 to NAGATA; US-20140171838-A1 to Aleksov; and US-20160166207-A1 to Falconer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571--273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                 


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785